EX-10.6.6



 
EMERITUS CORPORATION
 
NONCOMPETITION AGREEMENT
 


 
THIS NONCOMPETITION AGREEMENT ("Agreement") is entered into as of this 21st day
of May, 2009 between EMERITUS CORPORATION, a Washington corporation (the
"Company") and BUDGIE AMPARO ("Executive").
 
RECITALS
 
A.           The Company is engaged in the business of owning, leasing,
operating and managing assisted living communities.
 
B.           Executive is the Senior Vice President—Quality and Risk Management
of the Company.
 
C.           Executive recognizes that it is desirable and in the best interests
of the Company that he agree not to compete with the Company.
 
D.           The parties hereto intend to be legally bound hereby.
 


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
 
 
1.
Noncompetition

 
Executive shall not, during his employment by the Company and for a period of
[one year] from the date on which his employment terminates for any reason,
directly or indirectly be employed by, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or otherwise
be connected with, any business engaged in the ownership, leasing, operation or
management of assisted living communities in the United States and Canada;
provided, however, that nothing herein shall prevent the purchase or ownership
by Executive of (i) shares which constitute less than five percent of the
outstanding equity securities of a publicly held corporation, or (ii) up to a
10% interest as a limited partner of a limited partnership or a member of a
limited liability company holding substantially the same rights as a limited
partner in a limited partnership  The term "assisted living community" means any
facility or other institution, however named, which is advertised or maintained
for lodging, daily meal service and assistance with the activities of daily
living for

 
 

--------------------------------------------------------------------------------

 

 
seniors, as generally represented by the assisted living communities operated by
the Company.
 
 
2.
Non-Solicitation of Employees and Customers

 
During his employment by the Company and for a period of one year from the date
on which his employment terminates for any reason, Executive shall not, directly
or indirectly, (a) induce or attempt to induce, any employee or independent
contractor of the Company to cease such employment or relationship, or (b)
solicit, divert, appropriate to or accept on behalf of himself or any other
business, any business from any customer or prospective customer of the Company
with whom Executive has dealt, whose dealings with the Company have been
supervised by Executive about whom Executive has Confidential Information
(defined below) in the course of his employment.
 
3.           Confidential Information
 
The Company will be the exclusive owner of all Confidential Information (defined
below).  Executive agrees to assign and transfer to the Company all rights and
ownership that he has or will have in Confidential Information.  Further,
Executive waives any moral rights that he may have in any Confidential
Information.  Executive will take such action (including signature and
assistance in preparation of documents or the giving of testimony) as may be
requested by the Company to evidence, transfer, vest or confirm the Company’s
rights and ownership in Confidential Information.  Except as required for
performance of Executive’s work for the Company or as authorized in writing by
the Company, Executive will not use, disclose, publish or distribute any
Confidential Information.
 
For purposes of Section 3 of this Agreement, "Confidential Information" means
any information that (a) relates to the business of the Company, (b) is not
generally available to the public, and (c) is conceived, compiled, developed,
discovered or received by, or made available to, Executive during his term of
employment with the Company.  Confidential Information includes information,
both written and oral, relating to inventions, trade secrets and other
proprietary information, technical data, products, services, finances, business
plans, marketing plans, legal affairs, suppliers, clients, prospects,
opportunities, contracts or assets of the Company.  Confidential Information
also includes any information which has been made available to the Company by or
with respect to third parties and which the Company is obligated to keep
confidential.

 
2

--------------------------------------------------------------------------------

 

 
4.           Consideration
 
In consideration for the promises by Executive, the Company agrees to pay
Executive a relocation bonus of $230,000 and purchase Executive’s residence in
[San Jose], California for $788,000, the fair market value determined by an
independent appraisal.
 
 
5.
Remedies

 
The parties agree that legal remedies may well be inadequate to compensate for
the unique losses to be suffered in the event of a breach hereof, and that the
damaged party shall be entitled to seek and obtain specific performance of the
terms of this Agreement, as well as all remedies permitted by law.
 
 
6.
Effectiveness

 
This Agreement shall become effective as of the date hereof and shall remain
effective for a period of four years from its date of effectiveness (the
"Expiration Date").
 
 
7.
Cumulative Rights; Survival

 
Each and all of the various rights, powers and remedies of the parties hereto
shall be considered as cumulative with and in addition to any rights, powers or
remedies of the Company and no one of them shall be deemed exclusive of the
others or exclusive of any of the other rights, powers and remedies allowed by
law.  The exercise or partial exercise of any right, power or remedy shall
neither constitute the election thereof nor the waiver of any other right, power
or remedy.  The terms of this Agreement shall survive in their entirety in the
event of any termination of the Executive’s employment with the Company prior to
the Expiration Date.
 
 
8.
Governing Law; Venue; Attorneys' Fees

 
This Agreement shall be governed by and construed in accordance with the laws of
the state of Washington.  Executive irrevocably consents to the jurisdiction and
venue of the state and federal courts located in Seattle, Washington in
connection with any action relating to this Agreement and covenants that he will
not bring any action relating to this Agreement in any other court.  In any
action to enforce this Agreement, the substantially prevailing party shall be
entitled to recover reasonable attorneys' fees and costs.

 
3

--------------------------------------------------------------------------------

 

 
 
9.
Severability

 
Each provision of this Agreement shall be construed and considered separate and
severable from the validity and enforceability of the other provisions
hereof.  Each provision hereof shall be enforced to the fullest extent permitted
by law, and any court interpreting or applying the provisions hereof is
authorized and directed to narrow the scope of any invalid provision hereof to
the extent necessary so that its application and enforcement will be lawful.
 
 
10.
Titles and Headings

 
Titles and headings to sections hereof are for purposes of reference only and
shall in no way limit, define or otherwise affect the provisions hereof.
 
 
11.
Counterparts

 
This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall be deemed to be an original and all of
which, taken together, shall constitute one and the same instrument.
 
 
12.
Entire Agreement

 
This Agreement contains the entire agreement of the parties hereto and may be
modified or amended only by a written instrument executed by all such parties.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 


 
EMERITUS CORPORATION
 


 
By  /s/ Granger Cobb
 
  Granger Cobb, Co-Chief Executive Officer and President
 


 
EXECUTIVE




 
/s/ Budgie
Amparo                                                                       
 
Budgie Amparo

 
4

--------------------------------------------------------------------------------

 
